Citation Nr: 0713001	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-39 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

During the course of this appeal, the issue of entitlement to 
an increased rating for tinnitus was resolved by a November 
2004 rating decision granting a separate 10 percent rating 
for the veteran's service connected tinnitus.


FINDING OF FACT

The veteran's bilateral hearing loss is manifested by level 
III hearing in the right ear and level I hearing in the left 
ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The originating agency provided the veteran with the notice 
required under the VCAA, to include notice that the veteran 
should submit all pertinent evidence in his possession, by 
letters mailed in November 2003 and January 2005.

While the veteran has not been provided notice of the type of 
evidence necessary to establish an effective date for an 
increased rating for bilateral hearing loss, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The Board has determined that an 
increased rating is not warranted for the veteran's hearing 
loss disability.  Consequently, no effective date for an 
increased rating will be assigned.  Accordingly, the failure 
to provide notice with respect to that element of the claim 
is no more than harmless error.

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining his VA treatment records 
and service medical records.  In addition, the veteran was 
afforded a VA examination in November 2003.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate his claim.  The Board is also unaware of any 
such outstanding evidence.  Although the representative 
argues that the VA examination report is not adequate for 
rating purposes, the report of that examination shows that it 
is in accordance with the regulatory requirements.  
Therefore, the Board is satisfied that the originating agency 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulation.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2006).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 
4.85 (2006).

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels from Level 
I for essentially normal acuity through XI for profound 
deafness.

The Rating Schedule also takes into account exceptional 
patterns of hearing impairment.  Consequently, when the pure 
tone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, 
the rating specialist will determine the Roman Numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  When the pure tone threshold 
is 30 decibels or less at 1,000 hertz, and 70 decibels or 
more at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  That numeral will then be elevated to the higher 
Roman numeral.  Each ear will be evaluated separately.  38 
C.F.R. § 4.86 (2006).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).



Analysis

Although the Board is sympathetic to the veteran's 
complaints, disability ratings for hearing loss are derived 
from a mechanical application of the rating schedule to the 
numeric designations resulting from audiometric testing.

The only current evidence providing the information required 
for rating purposes is the report of a VA audiological 
examination in November 2003.  The following audiometric 
findings were reported:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
65
75
80
60
LEFT
15
20
55
80
43

Speech audiometry results showed speech recognition ability 
of 88 percent in the right ear and 92 in the left ear.    

Applying these values to the rating criteria results in a 
numeric designation of level III in the right ear and level I 
in the left ear.  See 38 C.F.R. § 4.85, Table VI (2006).  
Application of the level of hearing impairment in each ear to 
Table VII at 38 C.F.R. § 4.85 produces a noncompensable 
rating.

Accordingly, the Board concludes that the disability is 
properly assigned a noncompensable rating under the schedular 
criteria.

The veteran's representative also argues that referral for 
extra-schedular consideration is warranted.  The record 
reflects that the veteran has not required frequent 
hospitalizations for his bilateral hearing loss and that the 
manifestations of the disability are those specifically 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be to a compensable 
degree.  Therefore, the Board has concluded that referral of 
this case for extra-schedular consideration is not in order.  

ORDER

Entitlement to a compensable rating for bilateral hearing 
loss disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


